Citation Nr: 1537152	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  07-39 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent prior to September 30, 2013, and 50 percent thereafter, for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois which granted service connection for PTSD with alcohol dependence and assigned an initial rating of 30 percent. 

In September 2009, a hearing was held before the undersigned Veterans Law Judge (VLJ) of the Board.  Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ explained the issue that is before the Board.  The representative and the VLJ asked questions to ascertain whether the Veteran had submitted evidence in support of his claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim on appeal.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board can adjudicate the claim based on the current record.

In a November 2013 rating action, the RO increased the Veteran's evaluation from 30 to 50 percent as of September 30, 2013.

The Veteran's claim for a higher initial rating for PTSD was denied by the Board in a June 2014 decision.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In January 2015, his representative and VA's Office of General Counsel, representing the Secretary, filed a Joint Motion for Remand (JMR) asking the Court to vacate the Board's decision and remand the claim for readjudication in compliance with directives specified.  The Court granted the JMR and the issue has returned to the Board.  

The Veteran and his representative have variously alleged, including in a May 2015 letter and application, that his PTSD symptoms warrant him a TDIU.  The Board has jurisdiction to consider the issue of TDIU as part of the claim for an increased rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, this issue has been added to the appeal.

Following the JMR, the Veteran submitted new evidence, including a private psychological evaluation, in Mary 2015.  His representative specifically waived initial RO consideration of this evidence in an attached letter.

The Board is granting the Veteran a TDIU below.  However, as explained below, the possibility exists he is warranted an extraschedular TDIU in an earlier portion of the appellate period.  Thus, the issue of entitlement to a TDIU prior to March 25, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to March 7, 2008, the Veteran's PTSD resulted in, at worst, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to symptoms such as depressed mood, anxiety, increased startle response, nightmares, panic attacks, and sleep impairment.

2. As of March 7, 2008, the Veteran's PTSD resulted in, at worst, occupational and social impairment with reduced reliability and productivity due to the above symptoms, as well as avoidance and isolation, and as represented by his Global Assessment of Functioning Score of 42.

3. As of March 25, 2015, the Veteran's PTSD resulted in, at worst, occupational and social impairment, with deficiencies in most areas, due to the above symptoms, as well as an increase in suicidal ideation.  

4. As of March 25, 2015, the Veteran's service-connected PTSD renders him unable to obtain or maintain substantial gainful employment.


CONCLUSIONS OF LAW

1. The criteria are not met for a rating in excess of 30 percent prior to March 7, 2008 for service-connected PTSD. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2. The criteria are met for a 50 percent rating effective March 7, 2008 for service-connected PTSD, but they are not met for one higher. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

3. The criteria are met for a 70 percent rating effective March 25, 2015 for service-connected PTSD, but they are not met for one higher. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

4. The criteria are met for a TDIU as of March 25, 2015. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.

With respect to VA's notice obligations, because the Veteran's claim for a higher rating concerns an appeal of an initial rating, the VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated).  

To satisfy its duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  In the disability-rating context, once service connection for the disability has been established, this may include having the Veteran reexamined to reassess the severity of his disability - especially if he alleges a worsening of his disability since it was last rated or examined.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991). 

In this case, the Board concludes that the duty to assist has been met. The Veteran's service treatment records (STRs) have been obtained, also his post-service VA and private treatment records.  Additionally, he was provided VA compensation examinations, the reports of which, especially when considered along with the other relevant evidence in the file, provide the information needed to properly rate the Veteran's PTSD under the appropriate diagnostic codes.  Thus, additional examination of this disability is not needed.  See 38 C.F.R. § 3.327(a).  Since there is no indication of any relevant evidence still needing to be obtained concerning this claim, the Board is proceeding with its consideration.

II. Higher Initial Rating

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the history of the disability.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

As the Veteran's claim is concerning the assignment of initial ratings, the proper scope of the evidence includes all medical or other evidence submitted in support of his claim since the effective date of his award.  If there have been variances in the severity of his disability, then the rating must be "staged" to compensate him for this change in the level of his disability over time.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board however is charged with the duty to assess, not only the competence, but also the credibility and ultimate weight (probative value) given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Veteran's PTSD is currently rated as 50 percent disabling.  Prior to September 30, 2013, it was rated as 30 percent disabling.  Both ratings are under review.  The condition is rated under the General Rating Formula for Mental Disorders-specifically under 38 C.F.R. § 4.130, DC 9411.  In addition, the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under the General Rating Formula, a 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

The Federal Circuit recently clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores contained in the DSM-IV which clinicians have assigned to a veteran.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Generally speaking, the higher the GAF score, the higher the overall functioning of the individual.  A score of 70-61 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A score of 60-51 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.)  A score of 50-41 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 40-31 is assigned for some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  DSM-IV at 46-47; see 38 C.F.R. § 4.130.

The Veteran first sought VA treatment for his PTSD in May 2005.  He reported being married to and living with his second wife since 2004, with whom he has a good relationship.  The Veteran reported feeling depressed, sometimes three to four days at a time, at what point he sought to be alone and not have contact with anyone.  He also reported nightmares with increased sweating, sometimes crying, feeling angry and anxious, and panic attacks once a week. On mental examination, he denied symptoms of psychosis, hyper/mania or obsessive-compulsive disorder.  He appeared his stated age, clean, and oriented in all spheres, with a consistent mood, fair insight, and limited judgment, especially regarding his drinking/drug problems.  He denied suicidal and homicidal intentions, plans, thoughts or urges.  A diagnosis of PTSD was rendered, and a GAF score of "60 and more" was assigned, representing "some mild" to "moderate" symptoms. 

The Veteran was provided a VA examination in May 2006. At the time, he reported insomnia (sleeping approximately five hours per night) and suffering from nightmares during which he has assaulted his wife.  He reported experiencing distress when fireworks went off.  He reported occasional, serious despondency.  On examination, he was fully alert and oriented in all spheres, dressed appropriately with adequate grooming, and maintained good eye contact.  His speech was somewhat diminished in rate, though normal in rhythm and volume, and content logical and goal directed.  His mood was dysthymic and anxious, affect contrite, without memory or cognitive deficits or impaired judgment.  He denied any immediate suicidal or homicidal ideation, but recognized potential for self-harm and periods of near uncontrollable rage.  He noted that while he held jobs for extended periods of time, he did so with difficulty and they ended due to his aggressive behavior.  The VA examiner determined that the Veteran's employment difficulties were attributable primarily to PTSD and assigned a GAF score of 59, representing "moderate" symptomatology. 

The Veteran's VA treatment records indicate similar symptomatology during PTSD treatment, with slightly fluctuating symptoms of irritability, anxiety, an increased startle response, anger, and depression.  In November 2006, the Veteran reported doing "fairly good" and stated he was working as a delivery man.  His mood was described as euthymic with increased anxiety.  In April 2007, a VA social work psychosocial assessment states that the Veteran reported getting along well with both of his biological children and described the relationships as supporting and caring.  A May 2007 psychiatry note reports that the Veteran denied experiencing depression but did report being irritable.  He further reported homicidal thoughts in the past, but never acting on them.  There was no current suicidal or homicidal ideation, feelings of hopelessness, or delusions.  A July 2007 Mental health note indicates the Veteran was angry regarding his living situation, specifically supporting two of his wife's adult children.  He appeared tired, but with good hygiene and grooming, with a dysphoric and sad mood because of family issues. His speech was logical and coherent, insight and judgment were good, and he had no suicidal or homicidal thoughts.  In August 2007, he was diagnosed with chronic PTSD, generalized anxiety disorder, alcohol abuse in partial remission, and substance induced mood disorder.  He reported experiencing anger, anxiety, guilt issues, nightmares, an increased startle response, and feeling "panicky."  He reported feeling excited about beginning his new job as a truck driver.  The examiner denied that there were psychotic symptoms and stated that insight and judgment were good.  The examiner concluded that the Veteran was stable but experienced exacerbations of PTSD.  The risk assessment for harm to self or others was low.  

A December 2007 VA psychiatry note indicates the Veteran found a job and felt happy about it.  He reported sleep difficulty and was angry.  On examination, he was easily agitated, hypervigilant, irritable, and possessed a dysphoric mood.  A March 2008 mental health progress note indicates the Veteran reported increased irritability and anger since his last visit, with continued flashbacks and nightmares.  He also reported intrusive thoughts and continued use of alcohol.  He was working as a truck driver.  Objectively, the Veteran was alert and oriented in all spheres, tried to be calm and cooperative but at times was easily agitated.  His mood was irritable and affect dysphoric. Speech was logical, coherent and goal oriented with no psychotic symptoms.  He denied suicidal and homicidal ideation, and reported a continued good relationship with his wife.  His GAF score was listed as 42.  

In August 2008, the Veteran appeared alert and oriented in all spheres, maintained good eye contact, and affect within normal range, responding appropriately to humor.  His cognition was grossly intact and insight and judgment good, with no suicidal or homicidal thoughts.  In January 2009, he stated he experienced increased grief at the loss of his mother, in addition to feeling anxious and angry with nightmares concerning Vietnam.  He was still working as a truck driver.  In May 2009, he reported his mood was "the same," with continued anxiety and startle response to loud noises.  He reported isolating himself and was alert and oriented in all spheres.  He was cooperative, denied audio/visual hallucinations, and also denied suicidal and homicidal ideation.  Finally, in October 2009, he reported continued nightmares and night sweats, but was alert and oriented in all spheres with logical speech, no psychotic symptoms or auditory/visual hallucinations.

The Veteran was provided a second VA examination in July 2010, at which he reported continuing to live with his second wife and working as a truck driver for the previous two years.  He also reported symptoms of startle reactions, avoiding camped places, feelings of anxiety three to four times weekly, and an inability to go shopping with his wife, feeling very "reclusive."  On examination the Veteran was fully alert and oriented in all spheres with a neat and clean appearance.  He maintained good eye contact and spoke in normal rate, rhythm and volume with logical and goal directed content.  He reported his mood felt "better," and denied hallucinations, delusions, suicidal intent and homicidal intent.  The VA examiner diagnosed "mild PTSD" and assigned a GAF score of 71.

A March 2011 VA psychiatry note indicates that the Veteran was unhappy, isolative, aloof, and experiencing nightmares.  He stated he did not like to go shopping with his wife or be in crowded places.  He reported sleeping difficulty.  He denied suicidal or homicidal ideation.  His affect was described as angry with increasing intensity and range, but also stable and appropriate.  His speech was coherent and normal in rate, rhythm and tone.  Hallucinations and delusions were denied.  Cognition, insight, and judgement were normal.  A GAF score of 45 was assigned.

At a May 2012 VA psychiatry session, the Veteran reported things were going "pretty well," and a good relationship with his wife.  He was working as a truck driver 30 to 40 hours per week.  He denied any major problems or situations concerning his mood.  He reported some on and off anxiety but denied depressive symptoms.  Upon examination, his mood was euthymic and his affect was congruent, with cognition intact and speech logical, coherent, and goal oriented.  He denied any thoughts of hurting himself or others.  In October 2012, he reported that he was "doing OK" and still working as a truck driver.  He stated he enjoyed this line of work because he was alone.  He reported anger associated with his experiences in Vietnam.  He denied feeling hopeless or helpless.  He further denied any suicidal or homicidal thoughts, ideations, or plans, as well as hallucinations and delusions.  He had a short attention span and problems with impulse control.  His mood was euthymic and his affect was congruent.  He was described as "stable on medications and is able to take care of himself."  In October 2013, he was still working as a truck driver.  He reported nightmares up to twice a week, avoidance, and hypervigilance.  He denied suicidal and homicidal ideation.  In August 2013, he reported recurrent memories of incidents from Vietnam.  He was still working as a truck driver.  He denied depression but sometimes did feel sad.  He reported an overall good relationship with family and his wife with no major stresses.  

The Veteran was provided a third VA examination on September 30, 2013.  His chronic PTSD was noted.  Reported symptoms included distressing dreams, dissociative reactions, efforts to avoid thoughts, memories and external reminders of his stressors, sleep disturbance, and irritability or outbursts of anger.  Features of the Veteran's PTSD included social withdrawal, interpersonal conflict at work, agitation, sense of hostility and interacting with others in a brusque or abrasive manner.  The examiner concluded that the PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The Veteran reported last working in 2013 as a truck driver, but had lost the position as a result of confrontations with colleagues and/or superiors.  On examination he remained fully alert and oriented in all spheres, and presented in casual attire with good grooming. He maintained good eye contact and speech was logical and goal directed.  He reported was in a good mood, with an appropriate affect.  The examiner specified that the Veteran had difficulty falling or staying asleep, irritability or outburst of anger, and an exaggerated startle response.  He also had anxiety, difficulty in adapting to stressful circumstances, including work or a work-like setting, markedly diminished interest or participation in significant activities, and feelings of detachment or estrangement from others.  The examiner stated that the Veteran had moderate to mild limitations in the areas of social interaction and adaptation, but no difficulties in the areas of initiating and participating in activities of daily living.  There were no hallucinations or delusions, he denied suicidal and homicidal ideation, and had no impairment of cognition, memory, insight or judgment.  A GAF score of 62 was assigned, representing "moderate to mild" symptoms of PTSD.

The Veteran underwent a private psychological evaluation in March 2015.  There, the Veteran reported last working in September 2013 having quit his truck driving job due to stress, outbursts, and motivation issues.  A thorough mental health history is covered by the report, including from the military and after discharge.  The Veteran reported that he was able to perform light domestic chores but experienced problems with motivation.  He stated that some days he did not feel like getting out of bed.  He stated that he avoided crowds and did not belong to any social groups because of panic attacks.  He further indicated he could not make routine purchases because he avoided stores where there would be other people.  The Veteran stated he had thought about suicide but would not consider taking his life.  He stated he was paranoid, had daily crying spells, and explosive outbursts.  The examiner stated that the Veteran experienced anxiety and nervousness on a daily basis, including around the things that reminded him of Vietnam.  He also stated the Veteran experienced some guilt feelings and anger.  

In conclusion, the examiner stated that the Veteran met the criteria of PTSD under the new DSM-V.  He stated the Veteran experienced the following: intrusions, distressing memories and dreams, flashbacks, distress, avoidance, impaired memories and traumas, negative self-worth, negative emotions, decreased participation, detached and emotional numbness, exaggerated startle responses, irritability, hyper-vigilance, impaired concentration, and sleep disturbance.  The examiner further stated that the Veteran met the criteria for panic disorder, generalized anxiety disorder, and severe depressive disorder; however he stated that the social and occupational impact of each overlapped with the PTSD and could not be separated.  The examiner stated that the symptoms present "an overwhelmingly disabling psychological scenario" and concluded that the Veteran was "100% disabled according to the VA rating criteria and has been since at least September 2005."  The examiner stated that he would not be able to respond favorably to supervision or interact cooperatively with co-workers on a sustained basis over a reasonable period of time.  He continued that the Veteran was reclusive and thus chose a trucking job.  He further concluded that "it is at least likely as not that [the Veteran] would be unable to secure and follow substantial and gainful employment due to the severity of his psychiatric symptoms as he has been unable to do so since 2005."  Furthermore, the examiner stated that it was his opinion that the "employment as a truck driver was sheltered in that the [V]eteran was able to work in total isolation, make his own hours, take breaks at any time to accommodate his symptoms, and avoid interacting with clients."  He stated that that the Veteran would not be able to perform routine repetitive work related tasks on a sustained basis over a reasonable period of time.  

As a preliminary matter, the Board concludes that the Veteran is not warranted a 100 percent rating for his PTSD at any point of the appellate period.  He has not produced competent medical evidence indicating that his condition causes him total social impairment.  While the March 2015 VA examiner did state that the Veteran was warranted a 100 percent rating for the condition, he did not provide commentary on the level of social impairment the Veteran suffered.  The past evidence of record indicates that the Veteran has always had relationships in his life, including with his wife and children.  Further, it is noted that he was gainfully employed during the pendency of the appeal until September 2013.  As the evidence must show that the Veteran's symptoms cause the level of occupational and social impairment specified in the regulation, he is not warranted a 100 percent evaluation.  

Next, the Board concludes that the Veteran is not warranted a rating higher than 30 percent prior to March 7, 2008.  There is no specific comment on the level of occupational and social impairment during this time, but the GAF scores indicate that the Veteran's symptomatology was mild to moderate in this earliest period.  His recorded symptoms of depression, isolation, nightmares, anger, anxiety, panic attacks once a week, hypervigilance, irritability and guilt resulted in at worst, moderate symptoms.  He reported a good relationship with his wife as well as with his two biological children. It was noted that he held jobs (e.g., delivery man, truck driver) for extended periods of time.  As he has not produced evidence that shows occupational and social impairment with reduced reliability and productivity, he is not warranted a higher rating.

The Board concludes that the Veteran is warranted a rating of 50 percent effective March 7, 2008.  While none of the early evidence commented specifically on the level of occupational and social impairment the Veteran's PTSD caused him in this period on appeal, it does show that he was assigned a GAF score of 42 on this date at VA mental health treatment.  This score is indicative of serious symptoms or serious impairment in social, occupational, or school functioning according to the DSM-IV.  The Veteran's prevailing symptoms form this early period were hypervigilance, irritability, dysphoric mood, nightmares, increased startle response, anxiety, avoidance, and isolation.  The Board concludes that this symptomatology is more indicative of a level of occupational and social functioning contemplated by the 50 percent rating than the higher 70 percent rating, however.  While his symptoms were given a GAF score corresponding to a serious level of symptomatology or impairment, it cannot be said that his functioning has had deficiencies in "most areas" as a result.  Moreover, the evidence does not show that the Veteran exhibited symptoms contemplated by the 70 percent rating under the General Formula.  The Board notes that the Veteran was working "30 to 40 hours a week" as a truck driver and discussed positive relationships with family members during this period.  Thus, it finds that his symptoms are best represented by the 50 percent rating.  

The Board next concludes that the Veteran is not warranted a rating higher than 50 percent based upon the results of the September 30, 2013 VA examination.  There, his symptomatology was represented by nightmares, avoidance, sleep trouble, irritability, anger, isolation, anxiety, difficulty in adapting to stressful circumstances, and diminished interest or participation in significant activities.  The examiner further concluded that the PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation, which represents the criteria for a lower 30 percent rating, although the Board is not interested in lowering the Veteran's rating here.  His GAF score, 62, is indicative of mild to moderate symptoms, which does not support a rating higher than 50 percent.  Thus, the results of this VA examination do not warrant him a rating above 50 percent, as they do not demonstrate the requisite occupational and social functioning under the General Formula.  While there was difficulty in adapting to stressful circumstances, a symptom contemplated by the higher 70 percent rating, the needed level of occupational and social impairment with deficiencies in most areas was not shown in the examination report.  

In making these above determinations, the Board considered the March 2015 private psychologist's opinion that the Veteran was warranted a 100 percent rating since September 2005.  However, it has assigned more weight to the contemporaneous VA medical records and examinations contained in the claims file and discussed above.  These examiners and psychiatric professionals provided competent and credible evidence concerning the Veteran's then-current symptomatology.  There is no indication that the private psychologist was better suited to provide this retroactive opinion that should be provided more weight than the contemporaneous observations contained in the claims file.  

Finally, the Board is granting the Veteran a higher 70 percent rating effective March 25, 2015, the date of his private evaluation.  There, his symptomatology was consisted of avoidance, suicidal thoughts with no intent, flashbacks, nightmares, decreased participation, exaggerated startle response, irritability, hypervigilance, impaired concentration, sleep disturbance, and intrusions.  It was the competent and credible report of the examiner that the Veteran's symptoms represented an overwhelmingly disabling psychological scenario.  The Board concludes that this symptomatology is of the frequency and severity of that contemplated by the 70 percent rating and results in occupational and social impairment with deficiencies in most areas.  Notably, while the Veteran had denied suicidal ideation at his past treatment and examinations, it was now present.  Taking all of this into consideration, the Board is granting him the higher 70 percent rating.  

In reaching the above decisions, the Board also has considered whether an extraschedular rating is warranted.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the Veteran's service-connected PTSD is inadequate.  See Thun at 115.  His anger, irritability, mood disturbances, decreased motivation, isolation, intrusive thoughts, difficulty with stress, panic attacks, hypervigilance, nightmares, sleep trouble, avoidance, flattened affect, suicidal thoughts, and anxiety are fully contemplated by DC 9411. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III. TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

After the above grant of an increased 70 percent rating for PTSD, the Veteran now meets the scheduler criteria found in 38 C.F.R. § 4.16(a).

While the regulations do not define "substantially gainful occupation", VA adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the similar term of "substantially gainful employment" as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  See also Faust v. West, 13 Vet. App. 342 (2000) (defining "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to the veteran's earned annual income....)

The March 2015 private examiner concluded that the Veteran's PTSD and intertwined mental disabilities rendered him unable to respond favorably to supervision or interact cooperatively with co-workers on a sustained basis.  At that point, the Veteran had gotten fired from his job as a truck driver.  The examiner stated that it was at least likely as not that the Veteran would be unable to secure and following substantial and gainful employment due to the severity of his psychiatric symptoms.  

The Board finds this opinion probative on this issue of entitlement to a TDIU.  There is no evidence, medical or otherwise, to the contrary as of March 2015 (i.e., evidence specifically indicating the Veteran's service-connected disabilities do not render him unemployable).  As the Court pointed out in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Certainly then, absent this type of contrary evidence, and considering the positive expert opinions of record, the evidence is at least in equipoise as to whether he is unemployable due to his service-connected psychiatric condition.  Accordingly, he must be afforded the benefit of the doubt and his claim for a TDIU is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

As the decision above represents a complete grant of the benefit sought on appeal with regard to the TDIU issue, any deficiency in VA's compliance with the duty to notify and assist is nonprejudicial and any further discussion of VA's duties is not necessary.  38 C.F.R. § 20.1102 (2014).


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD is denied prior to March 7, 2008. 

Entitlement to an initial rating of 50 percent for PTSD is granted effective March 7, 2008. 

Entitlement to an initial rating of 70 percent for PTSD is granted effective March 25, 2015.

Entitlement to a TDIU is granted as of March 25, 2015.  


REMAND

While the Board has granted the Veteran a TDIU above, it notes that the March 2015 private psychological evaluation found him to be unemployable since September 2005.  After the determinations above, the Veteran does not meet the scheduler criteria for a TDIU until March 25, 2015.  

Where the Veteran does not meet the percentage requirements for TDIU, but there is evidence of unemployability, the Board is required to remand the claim for consideration by the Director of C&P.  Bowling v. Principi, 15 Vet. App. 1 (2001).  The Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994) indicated that the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  

As there is now evidence of unemployability during the period prior to March 25, 2015, the Board finds the Veteran's claim should be referred to the Director of C&P for consideration of an extraschedular TDIU under 38 C.F.R. § 4.16(b) .

Accordingly, the case is REMANDED for the following action:

1. Refer the issue of entitlement to an extraschedular TDIU pursuant to 38 C.F.R. § 4.16(b) prior to March 25, 2015 to the Director of Compensation and Pension Service.  The claims folder and a copy of this remand should be provided to, and reviewed by, the Director of C&P.

2. Then readjudicate this issue in light of this and all other additional evidence.  If the claim is denied, send the Veteran and his attorney a supplemental statement of the case (SSOC) concerning this issue and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


